Case 19-01121 Doc 31 Filed 01/15/20 Entered 01/15/20 11:01:13 Main Document Page 1 of 19




                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF LOUISIANA

                                                 §
                                                 §      CASE NO: 18-13128
    IN RE:                                       §
                                                 §      CHAPTER 13
    KAISHA MONIQUE LYMON                         §
                                                 §      SECTION A
                                                 §
                                                 §
    MURPHY OIL USA, INC., et al.,                §
                                                 §
          PLAINTIFFS,                            §
                                                 §      ADV. NO. 19-1121
    V.                                           §
                                                 §
    KAISHA MONIQUE LYMON,                        §
                                                 §
          DEFENDANT.                             §


                           MEMORANDUM OPINION AND ORDER
          This Court held an evidentiary hearing on November 14, 2019, to resolve two related

   matters: (1) the Motion To Dismiss, for Declaratory Judgment and/or Injunctive Relief (the

   “Motion for Declaratory Judgment”), [Adv. No. 19-1121, ECF Doc. 4], filed by Murphy Oil USA,

   Inc. and Liberty Mutual Insurance Company (together, “Murphy Oil”) in the above-captioned

   adversary proceeding, the Opposition to that Motion filed by the Debtor Kaisha Monique Lymon

   (“Lymon”), [Adv. No. 19-1121, ECF Doc.13], and Murphy Oil’s Reply Brief, [Adv. No. 19-1121,

   ECF Doc. 13]; and (2) the Objection to Debtor’s Revised Statement of Financial Affairs (the

   “SOFA Objection”), [ECF Doc. 91], filed in the main case by Murphy Oil in response to the second

   amended Statement of Financial Affairs for Individuals Filing for Bankruptcy (the “Second

   Amended SOFA”), [ECF Doc. 88], filed by Lymon. Attorneys Chauvin Kean and Mike McGlone

   appeared on behalf of Murphy Oil. Attorney Raphael Bickham appeared on Lymon’s behalf. At

   the conclusion of the hearing, the Court took both matters under advisement.
Case 19-01121 Doc 31 Filed 01/15/20 Entered 01/15/20 11:01:13 Main Document Page 2 of 19




           Based upon the pleadings, the record, the arguments of counsel, and the testimony

   presented at the evidentiary hearing, and after due deliberation and sufficient cause appearing

   therefor, this Court GRANTS the Motion for Declaratory Judgment and OVERRULES the SOFA

   Objection, finding as follows: 1

                                       JURISDICTION AND VENUE

           This Court has jurisdiction to grant the relief provided for herein pursuant to 28 U.S.C.

   § 1334 and the Order of Reference of the District Court dated April 11, 1990. The matters

   presently before the Court constitute core proceedings that this Court may hear and determine on

   a final basis under 28 U.S.C. § 157(b). The venues of Lymon’s chapter 13 case and the related

   adversary proceeding are proper under 28 U.S.C. §§ 1408 and 1409(a).

                                                    NOTICE

           Notice of both the Motion for Declaratory Judgment and the SOFA Objection was

   sufficient and constituted the best notice practicable. All persons affected by this Memorandum

   Opinion were afforded a full and fair opportunity to be heard prior to and during the evidentiary

   hearing. Notice of the relief granted herein has been given to all persons affected by this decision

   and is in full compliance with due process.

                                            FINDINGS OF FACT

           Lymon filed for bankruptcy relief under chapter 13 of the Bankruptcy Code on November

   23, 2018, and, by signing the petition, affirmed the following statement: “I understand that making

   a false statement, concealing property, or obtaining money or property by fraud in connection with



   1
            These findings of fact and conclusions of law constitute the Court’s findings of fact and conclusions
   of law pursuant to Federal Rule of Bankruptcy Procedure 7052. To the extent that any of the following
   findings of fact are determined to be conclusions of law, they are adopted and shall be construed and deemed
   conclusions of law. To the extent any of the following conclusions of law are determined to be findings of
   fact, they are adopted, and shall be construed and deemed as findings of fact.
                                                         2
Case 19-01121 Doc 31 Filed 01/15/20 Entered 01/15/20 11:01:13 Main Document Page 3 of 19




   a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.”

   [No. 18-13128, ECF Doc. 1, at 6]. Approximately nine months before filing her bankruptcy

   petition, Lymon and her husband filed a lawsuit against Murphy Oil and other defendants in the

   19th Judicial District of Louisiana (the “State Court Action”), alleging painful and permanent

   injuries requiring surgery that she sustained in 2017 after tripping outside of a Murphy Oil gas

   station. See Hr’g Tr. 37:5–38:3 (Nov. 14, 2019), [Adv. No. 19-1121, ECF Doc. 30].

          When Lymon filed her bankruptcy petition, she also filed a document entitled Schedule

   A/B: Property, which identifies all assets of her estate. [No. 18-13128, ECF Doc. 2]. Question 33

   on Schedule A/B asks whether Lymon held any “[c]laims against third parties, whether or not you

   have filed a lawsuit or made demand for payment,” to which she answered “No.” [No. 18-13128,

   ECF Doc. 2]. Also contemporaneously with her bankruptcy petition, Lymon filed a document

   entitled Statement of Financial Affairs for Individuals Filing for Bankruptcy (“Initial SOFA”).

   [No. 18-13128, ECF Doc. 1, at 11]. Part 4 of the Initial SOFA asks Lymon to answer the question:

   “Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or

   administrative proceeding?” [No. 18-13128, ECF Doc. 1, at 14]. Lymon disclosed one lawsuit,

   Kaisha Lymon vs. Mary Espinosa, Case No.: 2017-03085, filed in the First City Court of New

   Orleans, Louisiana, but did not list the State Court Action against Murphy Oil. Id. By signing the

   Initial SOFA, Lymon declared: “I have read the answers on this Statement of Financial Affairs

   and I declare under penalty of perjury that the answers are true and correct.” [No. 18-13128, ECF

   Doc. 1, at 22]. On January 9, 2019, Lymon amended her Initial SOFA, but did not disclose the

   State Court Action (the “First Amended SOFA”). [No. 18-13128, ECF Doc. 32].

          Counsel for the standing chapter 13 Trustee held a meeting of Lymon’s creditors pursuant

   to 11 U.S.C. § 341 on January 30, 2019. [No. 18-13128, ECF Doc. 41]. The “341 meeting,” as it



                                                   3
Case 19-01121 Doc 31 Filed 01/15/20 Entered 01/15/20 11:01:13 Main Document Page 4 of 19




   is commonly called in bankruptcy practice, is a meeting in which the chapter 13 Trustee and any

   interested creditor can ask a debtor questions under oath about the information contained in his or

   her bankruptcy petition and supporting documents filed in the record. Lymon testified at the

   evidentiary hearing that she did not disclose the State Court Action at the 341 meeting when asked

   whether she was “suing anybody.” See Hr’g Tr. 33:16–36:22 (Nov. 14, 2019). 2

           Lymon continued to participate in the bankruptcy case, making payments to the chapter 13

   Trustee between January and April 2019 pursuant to her proposed chapter 13 plan. See Hr’g Tr.

   50:7–19 (Nov. 14, 2019). She amended her chapter 13 plan several times during that same time

   period. [No. 18-13128, ECF Docs. 36, 46, 61, 69]. Her last amended plan contemplated that

   unsecured creditors would receive distributions equal to only 4.37% of their allowed claims. [No.

   18-13128, ECF Doc. 69, at 8]. The Court confirmed that plan on April 16, 2019. [No. 18-13128,

   ECF Doc. 72]. Although the chapter 13 plan form adopted by this Court does not include a space

   to list pending claims belonging to the estate against third parties, the plan form does contain the

   following requirement: “The nonexempt proceeds of any lawsuit or unliquidated claim held by

   the Debtor as of the date of filing or accruing during the term of this Plan must be turned over to

   the Trustee and shall constitute an additional distribution to creditors.” [No. 18-13128, ECF Docs.

   36, 46, 61, 69].




   2
            In lieu of direct testimony from counsel for the standing chapter 13 Trustee, the parties stipulated
   at the evidentiary hearing to the admission of a transcript provided by Murphy Oil of the audio recording
   of the § 341 meeting held on January 30, 2019, and the Court admitted the transcript into evidence as
   Exhibit 1. See Hr’g Tr. 14:18–15:20 (Nov. 14, 2019). That transcript, however, is dated incorrectly as July
   8, 2019.

                                                        4
Case 19-01121 Doc 31 Filed 01/15/20 Entered 01/15/20 11:01:13 Main Document Page 5 of 19




            Just over two months after the Court confirmed Lymon’s chapter 13 plan, counsel for

   Murphy Oil deposed Lymon in connection with the State Court Action. 3 When asked whether she

   had ever filed for bankruptcy, Lymon replied, “No.” See Lymon Dep. 36:5–6 (July 8, 2019).

   When asked immediately afterward whether anyone else had ever filed a bankruptcy on her behalf,

   Lymon had the following exchange with Murphy Oil’s counsel:

            A.      I talked—I talked to a bankruptcy attorney before, yes.
            Q.      But you have never filed for bankruptcy?
            A.      It is not—he said that they were waiting for me to come to complete it. I
            don’t know if they filed it or not. I don’t know.
                    Because I don’t have steady employment, the—the—I don’t know the name
            of the person. Like the officer of the bankruptcy, that person. They said that they
            didn’t—they weren’t sure if I could do it because I needed to prove steady income
            or something like that.

   Lymon Dep. 36:7–20 (July 8, 2019). After Murphy Oil’s counsel presented Lymon with the

   bankruptcy petition and other documents bearing her electronic signature and filed on her behalf

   in this bankruptcy case, including the SOFA, Lymon ultimately stated that she met with

   bankruptcy counsel, gave him documents such as bills and invoices she had received, and

   electronically signed documents that bankruptcy counsel sent to her, but maintained that she

   “d[idn’t] remember reading any of that.” See Lymon Dep. 40:20–53:14 (July 8, 2019). In her

   testimony at the evidentiary hearing before this Court on November 14, 2019, however, Lymon

   admitted that she had, in fact, read those documents sent to her by bankruptcy counsel and

   understood them, and she further acknowledged that she had not been truthful in her deposition

   testimony regarding whether she had filed for bankruptcy relief. See Hr’g Tr. 52:4–20 (Nov. 14,

   2019).




   3
           The parties stipulated at the evidentiary hearing to the admission of the transcript of Lymon’s
   deposition on July 8, 2019, and the Court admitted the deposition transcript as Exhibit 2. See Hr’g Tr.
   16:18–17:5, 26:21–27:3 (Nov. 14, 2019).

                                                     5
Case 19-01121 Doc 31 Filed 01/15/20 Entered 01/15/20 11:01:13 Main Document Page 6 of 19




          On August 1, 2019, Murphy Oil filed a Complaint for Declaratory Judgment and Injunctive

   Relief in this Court initiating an adversary proceeding and attached Lymon’s bankruptcy petition,

   Schedules, amended Schedules, initial and amended plans of reorganization, and this Court’s

   Order confirming Lymon’s plan as amended. [No. 18-13128, ECF Doc. 87; Adv. No. 19-01121,

   ECF Doc. 1]. Murphy Oil’s Complaint seeks a declaratory judgment that Lymon is judicially

   estopped from pursuing the State Court Action for failing to disclose the State Court Action in her

   bankruptcy case. [Adv. No. 19-01121, ECF Doc. 1]. Contemporaneously, Murphy Oil filed the

   Motion for Declaratory Judgment. [Adv. No. 19-01121, ECF Doc. 4].

          A week later, on August 7, 2019, Lymon filed the Second Amended SOFA, which

   disclosed in the bankruptcy case—for the first time—the State Court Action. [No. 18-13128, ECF

   Doc. 88]. Murphy Oil filed the SOFA Objection on August 26, 2019, asserting that Lymon should

   not be allowed to file the Second Amended SOFA as an attempt to correct her prior omissions and

   misrepresentations of the State Court Action in the bankruptcy case. [No. 18-13128, ECF Doc.

   91].

                                      CONCLUSIONS OF LAW

          A. Legal Standards for Disclosures in Bankruptcy and Judicial Estoppel

          The Bankruptcy Code places “an express, affirmative duty” on debtors in bankruptcy

   proceedings “to disclose all assets, including contingent and unliquidated claims.” Browning Mfg.

   v. Mims (In re Coastal Plains, Inc.), 179 F.3d 197, 207–08 (5th Cir. 1999) (citing 11 U.S.C.

   § 521(1)). That duty to disclose is continuous. See id. at 208. “The debtor need not know all the

   facts or even the legal basis for the cause of action; rather, if the debtor has enough

   information . . . prior to confirmation to suggest that it may have a possible cause of action, then

   that is a ‘known’ cause of action such that it must be disclosed.” Id. (internal quotation and



                                                    6
Case 19-01121 Doc 31 Filed 01/15/20 Entered 01/15/20 11:01:13 Main Document Page 7 of 19




   citations omitted). Indeed, debtors must disclose all assets, even those they believe are worthless

   or not property of the estate. See Flugence v. Axis Surplus Ins. Co. (In re Flugence), 738 F. 3d

   126, 130 & n.4 (5th Cir. 2013) (citing United States v. Beard, 913 F.2d 193, 197 (5th Cir. 1990)

   (explaining that debtors have a “duty to disclose to the court the existence of assets whose

   immediate status in the bankruptcy is uncertain, even if that assets is ultimately determined to be

   outside of the bankruptcy estate”); In re Robinson, 292 B.R. 599, 607 (Bankr. S.D. Ohio 2003)

   (“[D]ebtors have the absolute duty to report whatever interests they hold in property, even if they

   believe their assets are worthless or unavailable to the bankruptcy estate. This is because the

   bankruptcy court, not the debtor, decides what property is exempt from the bankruptcy estate.”

   (internal quotations and citations omitted)).

          “Judicial estoppel is a common law doctrine that prevents a party from assuming

   inconsistent positions in litigation.” Superior Crewboats, Inc. v. Primary P & I Underwriters (In

   re Superior Crewboats, Inc.), 374 F.3d 330, 334 (5th Cir. 2004). “[A]gainst the backdrop of the

   bankruptcy system . . . judicial estoppel must be applied in such a way as to deter dishonest debtors,

   whose failure to fully and honestly disclose all their assets undermines the integrity of the

   bankruptcy system . . . .” United States v. GSDMIDEA City, L.L.C., 798 F.3d 265, 271 (5th Cir.

   2015) (quoting Reed v. City of Arlington, 650 F.3d 571, 574 (5th Cir. 2011)). In fact, “the integrity

   of the bankruptcy system depends on full and honest disclosure by debtors of all of their assets.”

   In re Coastal Plains, Inc., 179 F.3d at 205 (quoting Rosenshein v. Kelban, 918 F. Supp. 98, 104

   (S.D.N.Y. 1996)). “Thus, judicial estoppel can bar a plaintiff from proceeding with a claim when

   he or she failed to disclose that claim in a bankruptcy petition.” In re Vioxx Prods. Liab. Litig.,

   889 F. Supp. 2d 857, 860 (E.D. La. 2012). Indeed, “[j]udicial estoppel is particularly appropriate

   where . . . a party fails to disclose an asset to a bankruptcy court, but then pursues a claim in a



                                                     7
Case 19-01121 Doc 31 Filed 01/15/20 Entered 01/15/20 11:01:13 Main Document Page 8 of 19




   separate tribunal based on that undisclosed asset.” Love v. Tyson Foods, Inc., 677 F.3d 258, 261–

   62 (5th Cir. 2012) (quoting Jethroe v. Omnova Solutions, Inc., 412 F.3d 598, 600 (5th Cir. 2005)).

          “A court should apply judicial estoppel if (1) the position of the party against which

   estoppel is sought is plainly inconsistent with its prior legal position; (2) the party against which

   estoppel is sought convinced a court to accept the prior position; and (3) the party did not act

   inadvertently.” Jethroe, 412 F.3d at 600 (citing In re Coastal Plains, Inc., 179 F.3d at 206–07).

          B. Lymon’s Conduct Satisfies the Elements of Judicial Estoppel

          Little question exists that Lymon satisfies the first element of judicial estoppel. She filed

   the State Court Action approximately nine months before filing her chapter 13 bankruptcy petition.

   She did not disclose the State Court Action in the bankruptcy proceedings for ten months after

   filing her petition for bankruptcy relief—and only disclosed the State Court Action after being

   confronted by Murphy Oil. Lymon testified at the evidentiary hearing that she did not disclose the

   State Court Action in her bankruptcy schedules or at the 341 meeting because the State Court

   Action “was in limbo” and she “didn’t know it was coming to fruition.” Hr’g Tr. 36:16–22 (Nov.

   14, 2019). This Court did not find Lymon to be credible when she testified that she believed she

   had no duty to disclose the State Court Action in her bankruptcy case because the case had not

   been reduced to judgment. Lymon testified to having earned multiple college degrees in public

   relations, human resource management, and respiratory therapy, as well as possessing a real estate

   license, owning her own real estate business, and having recently passed the test to become

   licensed as a mortgage loan originator. See Hr’g Tr. 28:5–30:13 (Nov. 14, 2019). Based on her

   testimony and demeanor, this Court generally found Lymon to be knowledgeable and

   sophisticated. Further, Lymon conceded that she had read, understood, and assisted in the

   preparation of all of the bankruptcy documents filed on her behalf, which required her to disclose



                                                    8
Case 19-01121 Doc 31 Filed 01/15/20 Entered 01/15/20 11:01:13 Main Document Page 9 of 19




   all assets and execute the documents under penalty of perjury. See Hr’g Tr. 52:4–20 (Nov. 14,

   2019). And in his opening statements during the evidentiary hearing, Lymon’s counsel “freely

   admit[ted]” that “Lymon had a duty to disclose her state court lawsuit to the Bankruptcy Court and

   she neglected to do so.” Hr’g Tr. 10:22–24 (Nov. 14, 2019). Lymon also testified that she knew

   she was injured at the time of the alleged accident on Murphy Oil’s property in 2017, sought

   medical treatment for those alleged injuries, and filed suit against Murphy Oil in early 2018

   because she felt Murphy Oil was liable for those injuries. See Hr’g Tr. 60:2–17 (Nov. 14, 2019).

   Therefore, Lymon certainly had “enough information” regarding a “possible cause of action” such

   that it must have been disclosed in her bankruptcy proceeding. In re Coastal Plains, 179 F.3d at

   206–07.

          In light of Lymon’s express, affirmative, and continuous duty to disclose all assets in her

   bankruptcy case, her “omission of the personal injury claim from [her] mandatory bankruptcy

   filings is tantamount to a representation that no such claim existed.” In re Superior Crewboats,

   Inc., 374 F.3d at 335. Meanwhile, Lymon has continued to pursue a recovery in the State Court

   Action against Murphy Oil and, as evident from her deposition in that case, may have taken steps

   to hide her bankruptcy case in that Action. As stated in In re Superior Crewboats, “[s]uch blatant

   inconsistency readily satisfies the first prong of the judicial estoppel inquiry.” Id.

          The second element of judicial estoppel is also met because this Court accepted Lymon’s

   omission of the State Court Action when it confirmed her chapter 13 plan. As the Fifth Circuit

   has instructed:

          [T]he “judicial acceptance” requirement “does not mean that the party against
          whom the judicial estoppel doctrine is to be invoked must have prevailed on the
          merits. Rather, judicial acceptance means only that the first court has adopted the
          position urged by the party, either as a preliminary matter or as part of a final
          disposition.”



                                                     9
Case 19-01121 Doc 31 Filed 01/15/20 Entered 01/15/20 11:01:13 Main Document Page 10 of
                                           19



   In re Coastal Plains, Inc., 179 F.3d at 206 (quoting Reynolds v. Comm’r of Internal Revenue, 861

   F.2d 469, 473 (6th Cir. 1988)); see also In re Superior Crewboats, Inc., 374 F.3d at 335. “In

   chapter 13 cases, debtors file schedules on which the chapter 13 trustee and the court rely to

   confirm chapter 13 plans.” In re Miller, 347 B.R. 48, 55 (Bankr. S.D. Tex. 2006). “In th[at]

   chapter, the discharge occurs only if the plan is confirmed; therefore, false statements in the

   schedules . . . are effectively ‘accepted’ by the Court.” Id. Lymon did not contest this element of

   judicial estoppel.

          As to the third and final element of judicial estoppel, Lymon’s nondisclosure of the State

   Court Action would be considered inadvertent only if she “either lacks knowledge of the

   undisclosed claims or has no motive for their concealment.” In re Coastal Plains, 179 F.3d at 210

   (emphasis omitted). As discussed, the record establishes that Lymon did not lack knowledge of

   the potential claims underlying her State Court Action. And the Fifth Circuit has consistently held

   that a debtor has a motivation to conceal where, as here, she stands to “reap a windfall had [she]

   been able to recover on the undisclosed claim without having disclosed it to the creditors.” In re

   Superior Crewboats, Inc., 374 F.3d at 336. “Such a result would permit debtors to conceal their

   claims, get rid of their creditors on the cheap, and start over with a bundle of rights.” Id. (internal

   citation and punctuation omitted). For that reason, “the motivation sub-element [of judicial

   estoppel] is almost always met if a debtor fails to disclose a claim or possible claim to the

   bankruptcy court. Motivation in this context is self-evident because of potential financial benefit

   resulting from the nondisclosure.” Love v. Tyson Foods, Inc., 677 F.3d 258, 262 (5th Cir. 2012)

   (internal quotations and citation omitted).

          Like the debtor in In re Superior Crewboats, Inc., Lymon had the requisite motivation to

   conceal the State Court Action, as she would have certainly reaped a windfall if she obtained a



                                                     10
Case 19-01121 Doc 31 Filed 01/15/20 Entered 01/15/20 11:01:13 Main Document Page 11 of
                                           19



   recovery on her undisclosed claims to the exclusion of her creditors. Indeed, Lymon not only

   failed to disclose the State Court Action in her bankruptcy proceeding, but continued to pursue a

   recovery for herself in the State Court Action, and may have even attempted to hide her bankruptcy

   filing from Murphy Oil in those proceedings. 4 Lymon ultimately only disclosed the State Court

   Action when confronted by Murphy Oil.

           Regarding whether she acted inadvertently, Lymon’s counsel argued that his client made

   “mistakes” in failing to disclose the State Court Action in her bankruptcy case, but asserted that

   Murphy Oil had not been and would not be prejudiced by that omission. Hr’g Tr. 12:23–13:3;

   62:1–18 (Nov. 14, 2019). But as in Love,

           whether [Murphy Oil or Lymon] would accrue an unfair detriment or benefit if the
           lawsuit were allowed to go forward after [Murphy Oil] forced [Lymon] to disclose
           [her] claims is an entirely different issue than whether [Lymon] had a financial
           motive to conceal [her] claims against [Murphy Oil] at the time [Lymon] failed to
           meet [her] disclosure obligations, which is the relevant time frame for the judicial
           estoppel analysis.

   677 F.3d at 263 (citing Robinson v. Tyson Foods, Inc., 595 F.3d 1269, 1276 (11th Cir. 2010)

   (“When reviewing potential motive, the relevant inquiry is intent at the time of non-disclosure.”

   (citation omitted)). “Because the doctrine [of judicial estoppel] is intended to protect the judicial

   system, rather than the litigants, detrimental reliance by the opponent of the party against whom



   4
              Lymon testified that her failure to disclose the bankruptcy case in her deposition taken in the State
   Court Action was a “mistake” and blamed the “hostile” nature of the questioning during the deposition as
   the reason she had “shut down.” Hr’g Tr. 55:8–25 (Nov. 14, 2019). Kay E. Donnelly, the court reporter
   who attended and transcribed Lymon’s July 8, 2019, deposition testified at the evidentiary hearing as a
   witness for Murphy Oil. Hr’g Tr. 17:18–26:20 (Nov. 14, 2019). Donnelly’s testimony addressed Lymon’s
   demeanor during the deposition and whether Lymon submitted an errata sheet to correct her answers
   regarding her bankruptcy filing. Regardless of the veracity of Lymon’s description of events that transpired
   at the deposition, however, the fact remains that Lymon did not disclose the State Court Action to this Court
   until nine months into the case and only disclosed after being compelled to do so by Murphy Oil. The fact
   that Lymon continued to pursue the State Court Action without disclosing it to this Court evidences she did
   not act inadvertently in failing to make the disclosure. That she may have actively tried to hide her
   bankruptcy filing in the State Court Action would only further confirm that she did not act inadvertently in
   failing to disclose the State Court Action in her bankruptcy case.
                                                         11
Case 19-01121 Doc 31 Filed 01/15/20 Entered 01/15/20 11:01:13 Main Document Page 12 of
                                           19



   the doctrine is applied is not necessary.” Id. at 261 (quoting In re Coastal Plains, Inc., 179 F.3d

   at 205). The Court therefore concludes that Lymon’s failure to disclose the State Court Action

   was not inadvertent.

          Based on the record and the evidence adduced at the hearing on November 14, 2019, the

   Court finds that Murphy Oil has demonstrated that Lymon is barred from pursuing her prepetition

   claim against Murphy Oil under the doctrine of judicial estoppel. Therefore, the Court grants

   Murphy Oil’s Motion for Declaratory Judgment to the extent it requests that Lymon herself be

   judicially estopped as a matter of law from pursuing the State Court Action against Murphy Oil.

          C. May the Chapter 13 Trustee Prosecute the State Court Action on Behalf of
             Lymon’s Creditors?

          But Lymon’s counsel further made a plea on behalf of Lymon’s unsecured creditors, asking

   that this Court allow the chapter 13 Trustee to prosecute the prepetition State Court Action and

   distribute any proceeds therefrom to Lymon’s creditors. Hr’g Tr. 12:23–13:21 (Nov. 14, 2019).

   This request presents an interesting question in the context of this chapter 13 bankruptcy case.

          As an initial matter, this Court is mindful of the goals set by the Fifth Circuit in applying

   judicial estoppel: “Because judicial estoppel is an equitable doctrine, courts may apply it flexibly

   to achieve substantial justice.” Reed v. City of Arlington, 650 F.3d 571, 576 (5th Cir. 2011).

   “Ultimately, the challenge is to fashion a remedy that does not do inequity by punishing the

   innocent.” Allen v. C & H Distributors, L.L.C., 813 F.3d 566, 575 (5th Cir. 2015) (internal

   quotations and citation omitted). “Therefore, judicial estoppel must be applied in such a way as

   to deter dishonest debtors, whose failure to fully and honestly disclose all their assets undermines

   the integrity of the bankruptcy system, while protecting the rights of creditors to an equitable

   distribution of the assets of the debtor’s estates.” Reed, 650 F.3d at 574.




                                                    12
Case 19-01121 Doc 31 Filed 01/15/20 Entered 01/15/20 11:01:13 Main Document Page 13 of
                                           19



           To accomplish that goal of achieving “substantial justice,” courts that apply judicial

   estoppel to the debtor, preventing them from sharing in any recovery from the undisclosed cause

   of action, will nevertheless often allow a bankruptcy trustee to “step into the shoes” of the debtor,

   prosecute that cause of action, and distribute any proceeds to the debtor’s creditors.             As

   demonstrated in Reed, that remedy works particularly well when dealing with chapter 7 bankruptcy

   cases and causes of action that have been reduced to judgment. This Court must determine whether

   the same remedy would be appropriate in this chapter 13 case where the State Court Action is still

   in its early stages.

           In Reed, a firefighter won a judgment of $1 million against the City of Arlington, Texas.

   650 F.3d at 572–73. While the City appealed that judgment, the firefighter filed for chapter 7

   bankruptcy relief, but did not disclose the judgment in his bankruptcy schedules. Id. at 573. The

   firefighter then received a no-asset discharge and the bankruptcy case was closed. Id. When the

   City learned of the firefighter’s bankruptcy, it sought leave from the appellate court to argue that

   the firefighter was judicially estopped from collecting the judgment because he failed to disclose

   the judgment in his bankruptcy case. Id. Ultimately, the district court designed a remedy that

   estopped the firefighter from receiving any proceeds of the judgment against the City, but allowed

   the chapter 7 trustee to collect the judgment, distribute the proceeds to creditors, and refund the

   surplus to the City. Id. The Fifth Circuit, sitting en banc and considering whether judicial estoppel

   as applied to a debtor simultaneously applies against a trustee, held that “an innocent trustee can

   pursue for the benefit of creditors a judgment or cause of action that the debtor fails to disclose in

   bankruptcy.” Id.

           The remedy in the Reed case is optimal, given two conditions. First and foremost, the

   debtor in Reed filed for relief under chapter 7 of the Bankruptcy Code, one result of which is that



                                                    13
Case 19-01121 Doc 31 Filed 01/15/20 Entered 01/15/20 11:01:13 Main Document Page 14 of
                                           19



   a chapter 7 panel trustee was appointed. Under the Bankruptcy Code, a chapter 7 trustee is vested

   with certain powers, not the least of which is the power to “collect and reduce to money the

   property of the estate for which the trustee serves.” 11 U.S.C. § 704(a)(1). “A Chapter 7 Trustee,

   under § 704(a)(1), § 323, and [Bankruptcy Rule] 6009 may ‘sue and be sued’ and ‘the trustee

   stands in the shoes of the debtor and can only assert those causes of action possessed by the

   debtor . . . .” In re Aycock, No. 10-80516, 2014 WL 1047803, at *2 n.1 (Bankr. W.D. La. Mar.

   18, 2014) (quoting Hays & Co. v. Merrill Lynch, 885 F.2d 1149, 1154 (3d Cir. 1989)).

           The same is not true of a chapter 13 trustee. “[T]he Chapter 13 trustee has many duties of

   a trustee in a Chapter 7 or Chapter 11 case, but the Chapter 13 trustee’s power to deal with estate

   property is significantly limited.”        KEITH M. LUNDIN & WILLIAM H. BROWN, CHAPTER 13

   BANKRUPTCY, 4th Edition, § 40.4, at ¶ 1 (Sec. Rev. Apr. 16, 2010), available at

   www.Ch13online.com. Section 1302 of the Bankruptcy Code enumerates the duties of a chapter

   13 trustee, including in pertinent part:

                   (b) The trustee shall—

                           (1) perform the duties specified in sections 704(a)(2), 704(a)(3),
                               704(a)(4), 704(a)(5), 704(a)(6), 704(a)(7), and 704(a)(9) of this
                               title . . . .

   11 U.S.C. § 1302(b)(1). Notably, Congress omitted from that list § 704(a)(1), so a chapter 13

   trustee does not possess the same right as a chapter 7 trustee to “collect and reduce to money the

   property of the estate.” Further, “[t]he chapter 13 trustee . . . is specifically restricted from

   exercising control of property of the estate under 11 U.S.C. § 1303. . . .” In re Aycock, 2014 WL

   1047803, at *2 n.1. Section 1303 describes the rights and powers of a chapter 13 debtor, and states

   that “the debtor shall have, exclusive of the trustee, the rights and powers of a trustee under sections

   363(b), 363(d), 363(d), 363(f), and 363(l), of this title.” 11 U.S.C. § 1303 (emphasis added). In



                                                     14
Case 19-01121 Doc 31 Filed 01/15/20 Entered 01/15/20 11:01:13 Main Document Page 15 of
                                           19



   other words, only a chapter 13 debtor—not the chapter 13 trustee—has the right to use, sell, or

   lease (i.e., control) all property of the estate. Therefore, had the Reed debtor filed for relief under

   chapter 13, the remedy crafted by the district court would have required a chapter 13 trustee to act

   beyond the authority given her by Congress in §§ 1302 and 1303 of the Bankruptcy Code.

           Some courts dealing with judicially estopped debtors in chapter 13 cases have

   contemplated a conversion of those cases to chapter 7 as part of the remedy. A conversion to

   chapter 7 would mean the appointment of a chapter 7 trustee, thereby removing the conflict

   regarding the chapter 13 trustee’s lack of statutory authority to control assets of the estate and

   reduce to money property of the estate. See, e.g., United States v. Tangipahoa Parish Sch. Bd.,

   No. 12-2202, 2017 WL 4049596 (E.D. La. Sept. 13, 2017), aff’d 766 F. App’x 38 (5th Cir. 2019);

   Allen v. C & H Distributors, LLC, No. 10-1604, 2015 WL 1399683 (W.D. La. Mar. 26, 2015),

   aff’d as modified, 813 F.3d 566 (5th Cir. 2015); Henley v. Malouf (In re Roberts), 556 B.R. 266

   (Bankr. S.D. Miss. 2016); In re Aycock, No. 10-80516, 2014 WL 1047803 (Bankr. W.D. La. Mar.

   18, 2014). 5

           The second condition making the remedy in Reed work is this: the undisclosed cause of

   action had been essentially reduced to judgment by the time it was disclosed in the bankruptcy




   5
            Two bankruptcy courts in this Circuit have interpreted the Fifth Circuit’s opinion in In re Flugence,
   738 F.3d 126 (5th Cir. 2013), to hold that chapter 13 trustees may stand in the shoes of a dishonest debtor,
   control property of the estate, and reduce to money property of the estate, just as a chapter 7 trustee is
   statutorily authorized to do under the Bankruptcy Code. See In re Roberts, 556 B.R. at 277–78; In re
   Aycock, 2014 WL 1047803, at **2–3 & n.1. Although the Flugence court reversed the district court and
   rendered judgment reinstating in full the bankruptcy court’s judgment—a judgment that contemplated,
   among other things, a chapter 13 trustee pursuing a cause of action on behalf of a judicially estopped
   debtor—the specific issue of whether a chapter 13 trustee has the same rights and duties of a chapter 7
   trustee under the Bankruptcy Code to control property of the estate was not presented to the panel. Rather,
   the pertinent issue before the Flugence court concerned whether the Fifth Circuit’s holding in Reed v. City
   of Arlington, 650 F.3d 571 (2011) (which dealt with a chapter 7 case) should be read to limit an “innocent
   trustee’s” recovery on an estopped debtor’s cause of action strictly to the amount owed to creditors, which
   the Flugence court held it should not. See In re Flugence, 738 F.3d at 128, 131–32.
                                                        15
Case 19-01121 Doc 31 Filed 01/15/20 Entered 01/15/20 11:01:13 Main Document Page 16 of
                                           19



   case; thus, the participation of the debtor was no longer necessary to litigate the claim. As Judge

   King noted in Love v. Tyson Foods, Inc.:

           [I]n Reed, the debtor had already won a judgment when his nondisclosure was
           brought to light. Here, by contrast, Love is a Title VII plaintiff whose claims
           against Tyson are likely far from judgment, and the success of those claims would
           almost certainly require his participation. A district court ruling on a judicial
           estoppel defense could conclude that prohibiting Love from sharing in any recovery
           would remove most, if not all, of his incentives to participate in the lawsuit and
           could prove fatal to his claims.

   677 F.3d 258, 266 n.4 (5th Cir. 2012). Crafting any remedy that punishes a dishonest debtor while

   also preserving a recovery for creditors in a case in which the undisclosed cause of action is in its

   infancy is essentially futile. Yes, a court may judicially estop the debtor from participating in any

   recovery on that cause of action, but with all incentive for the debtor to participate actively in the

   prosecution of the case then removed, the court can reasonably estimate that the cause of action is,

   at that point, worthless to the estate’s creditors.

           Indeed, because the Reed debtor’s bankruptcy case had already been closed at the time of

   disclosure, not only was the amount of the judgment known, but the value of creditor claims was

   known as well. When crafting a remedy in a judicial estoppel case, a court is aided by knowing

   whether the value of the cause of action would cover or exceed the total value of claims against

   the estate. The district court in Reed proceeded with the knowledge that the value of the debtor’s

   judgment exceeded the value of the claims in that case and, therefore, included a provision in the

   remedy that refunded excess proceeds to the tortfeasor. Otherwise, the remaining surplus of the

   judgment after creditors had been paid in full may have vested in the debtor, 6 a result contrary to

   the purpose of judicial estoppel.


   6
           In a chapter 7 case like Reed, unless otherwise ordered by the Court, § 706(a)(6) of the Bankruptcy
   Code requires that surplus estate funds be returned to the debtor after all creditors and estate professionals
   holding allowed claims are paid.

                                                         16
Case 19-01121 Doc 31 Filed 01/15/20 Entered 01/15/20 11:01:13 Main Document Page 17 of
                                           19



              As in Reed, this Court wishes to craft a remedy “to deter dishonest debtors . . . while

   protecting the rights of creditors to an equitable distribution of the assets of the debtor’s estates.”

   650 F.3d at 574. But that remedy must also account for the “factual contexts” present here that

   are not in many of the judicial estoppel cases decided by other courts. Love, 677 F.3d at 261.

   Specifically, unlike the bankruptcy case in Reed, Lymon’s case is one filed under chapter 13 and

   the recently disclosed State Court Action is at an early stage. See Hr’g Tr. 12:23–13:3 (Nov. 14,

   2019) (revealing the case to be “early in the discovery stage”).

              This Court shares the same concerns that the Roberts and Aycock courts identified; that is,

   this Court reads §§ 1302 and 1303 to deny a chapter 13 trustee the requisite statutory authority to

   control property of the estate and reduce to money property of the estate as other sections of the

   Bankruptcy Code provide to a chapter 7 trustee. See In re Roberts, 556 B.R. at 277–78; In re

   Aycock, 2014 WL 1047803, at n.1. But unlike the Roberts and Aycock bankruptcy cases, which

   were closed at the time of the disclosure of the debtors’ causes of action, Lymon’s chapter 13 case

   has been open for just over a year. Because Lymon’s bankruptcy case is young, this Court is not

   inclined to follow the path of the Aycock and Roberts courts and avoid the issues presented by

   §§ 1302 and 1303 by entering an order to show cause as to why the case should not be converted

   to one under chapter 7. Although this Court has found Lymon to be judicially estopped from

   pursuing the State Court Action against Murphy Oil and receiving any proceeds therefrom, a

   conversion to chapter 7 would impose harsher consequences upon Lymon that are not justified at

   this time (i.e., the liquidation of all non-exempt assets and the relinquishment of control over her

   assets).




                                                      17
Case 19-01121 Doc 31 Filed 01/15/20 Entered 01/15/20 11:01:13 Main Document Page 18 of
                                           19



             Furthermore, litigation in the recently disclosed State Court Action is still in the discovery

   stage; therefore, Lymon’s participation in the prosecution of her own personal injury action is

   essential to obtaining a judgment against Murphy Oil, if one is to be had. But this Court can

   reasonably conclude that Lymon’s participation in the State Court Action will sharply decline, if

   not cease altogether, now that she is judicially estopped from sharing in any recovery. See Love,

   677 F.3d at 266 n.4. Although this Court would like to infer differently based on the fact that

   Lymon made the request to allow the chapter 13 Trustee to administer the State Court Action on

   behalf of her creditors, based on the record before it, this Court is not convinced that Lymon will

   follow through and cooperate with the Trustee in that endeavor. Without Lymon’s cooperation in

   litigating the State Court Action, this Court estimates the State Court Action to have negligible

   value to Lymon’s creditors. In light of the foregoing analysis of the unique circumstances of this

   case, the Court declines Lymon’s request to allow the chapter 13 Trustee to pursue the State Court

   Action.

             Finally, this Court overrules Murphy Oil’s SOFA Objection requesting that Lymon’s

   Second Amended SOFA be stricken from the record. The Court makes this ruling so that

   disclosure of the State Court Action can be maintained in the bankruptcy record. 7 That prepetition

   asset will remain property of the estate in the event that the case is ever converted to one under

   chapter 7. See 11 U.S.C. § 348(f); see also In re Fonke, 321 B.R. 199, 206–07 (Bankr. S.D. Tex.


   7
            The Second Amended SOFA is not required to introduce or maintain the State Court Action as an
   asset of the estate. The State Court Action was already property of the estate as a matter of law. “Section
   541 of the Bankruptcy Code provides that virtually all of a debtor’s assets, including causes of action
   belonging to the debtor at the commencement of the bankruptcy case, vest in the bankruptcy estate upon
   the filing of a bankruptcy petition.” Kane v. Nat’l Union Fire Ins. Co., 535 F.3d 380, 385 (5th Cir. 2008)
   (citing 11 U.S.C. § 541(a)(1)). “When an action is not disclosed by the debtor, it remains property of the
   bankruptcy estate even after the case is closed—indeed, unless it is administered or abandoned by the
   trustee, the action remains property of the estate ‘forever.’” In re Arana, 456 B.R. 161, 170 (Bankr.
   E.D.N.Y. 2011) (citing Lopez v. Specialty Rests. Corp. (In re Lopez), 283 B.R. 22, 31 (9th Cir. B.A.P.
   2002)).

                                                       18
Case 19-01121 Doc 31 Filed 01/15/20 Entered 01/15/20 11:01:13 Main Document Page 19 of
                                           19



   2005) (discussing function of § 348(f)). For clarity, whether Lymon’s chapter 13 case is completed

   successfully, dismissed, or converted to one under chapter 7, this Court orders pursuant to 11

   U.S.C. § 105(a) that the State Court Action remain an asset of the estate, never vesting in the

   Debtor. See In re Derosa-Grund, 544 B.R. 339, 383–84 (Bankr. S.D. Tex. 2016) (citing In re

   Trevino, 535 B.R. 110, 132 (Bankr. S.D. Tex. 2015) (“One of the primary functions of § 105(a) is

   ‘to prevent an abuse of process.’ A bankruptcy court has broad authority to take necessary or

   appropriate actions to prevent an abuse of process.”)).

                                            CONCLUSION

           Based on the foregoing findings of fact and conclusions of law, this Court (1) GRANTS

   Murphy Oil’s Motion for Declaratory Judgment, finding that Murphy Oil has sufficiently

   demonstrated that the doctrine of judicial estoppel forecloses Lymon from pursuing the State Court

   Action against Murphy Oil and (2) OVERRULES the SOFA Objection filed by Murphy Oil.

           A separate judgment on the Complaint consistent with this Memorandum Opinion and

   Order will be entered contemporaneously and in accordance with Bankruptcy Rules 7054 and

   9021.

                  New Orleans, Louisiana, January 15, 2020.



                                                     MEREDITH S. GRABILL
                                                UNITED STATES BANKRUPTCY JUDGE




                                                   19
